UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 03-6972



JAMES CALHOUN-EL,

                                               Plaintiff - Appellant,


          and


ANTONIO X.      ENGLISH;   RICHARD   LAWRENCE-EL;
RODMEN LEE,

                                                           Plaintiffs,

          versus


SEWALL B. SMITH, Warden; KNOWN AND UNKNOWN
DEFENDANTS OF THE ARAMARK FOOD SERVICES
COMPANY,

                                              Defendants - Appellees.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, District Judge. (CA-
02-2729-JFM)


Submitted:    March 31, 2004                 Decided:   April 15, 2004


Before NIEMEYER, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.
James Calhoun-El, Appellant Pro Se.     John Joseph Curran, Jr.,
Attorney General, Gloria Wilson Shelton, OFFICE OF THE ATTORNEY
GENERAL OF MARYLAND, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

          James   Calhoun-El   appeals   the   district   court’s   order

denying relief on his 42 U.S.C. § 1983 (2000) complaint, denying

his motion to amend the pleadings, and denying his motion for

appointment of counsel.   We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.   See English v. Smith, No. CA-02-2729 (D. Md.

filed June 3, 2003; entered June 4, 2003).       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                               AFFIRMED




                                - 3 -